Citation Nr: 0623414	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  02-10 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to disability benefits pursuant to 
38 U.S.C.A. § 1151 for the residuals of prostate surgery, 
including impotency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, son, and friends.




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to April 
1952, and from May 1952 to October 1955.  These matters come 
before the Board of Veterans' Appeals (Board) on appeal from 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, that denied the 
veteran's claim of entitlement to service connection for 
sleep apnea, and denied the veteran disability benefits 
pursuant to 38 U.S.C.A. § 1151 for the residuals of prostate 
surgery, including impotency.  A hearing before the 
undersigned Veterans Law Judge at the RO (i.e. a travel board 
hearing) was held in February 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the issue of entitlement to service connection for 
sleep apnea, the Board notes initially that the veteran's 
service medical records are negative for complaints of, or 
treatment for, any sleep disorder, and the medical evidence 
of record does not show that the veteran was diagnosed with 
any sleep disorder until 1999, many years after his 
seperation from service.

Nevertheless, the veteran, during his hearing testimony in 
February 2006, indicated that he had trouble sleeping in 
service, and had been treated for sleep apnea shortly after 
service, in the 1960s, specifically at a state run facility 
in the city of Commerce, and possibly as well at VA 
facilities in Wadsworth or Sepulveda.  As the veteran has 
identified medical records that may be pertinent to his 
claim, the Board finds that an attempt must be made to secure 
these records and associate them with the veteran's claims 
file.  The Board also emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

As to the veteran's claim of entitlement to disability 
benefits pursuant to 38 U.S.C.A. § 1151 for the residuals of 
prostate surgery including impotency, the Board notes that 
the evidence clearly shows that the veteran has undergone two 
transurethral resection of the prostate (TURP) surgeries in 
VA facilities, one in November 1991 and one in March 1993.  
The evidence also shows that the veteran currently has 
impotency.  At the veteran's hearing in February 2006, he 
reported that he had never been told that impotency was a 
potential side effect of his surgery, and that he would not 
have gone through with the surgery if he had known it could 
be a side effect.  The veteran further indicated that he 
asked the physicians who performed his surgery several times 
if this surgery could cause impotence, and the veteran 
reported he was told it would not.  As the veteran does 
currently have impotency, which may be related to his 
surgeries at VA facilities, the Board is of the opinion that 
the veteran should be provided an examination to determine 
whether the veteran currently has any residuals of those 
surgeries, to include impotency, and if so, whether those 
residuals are due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care; or to an event 
not reasonably foreseeable.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical facilities that 
have treated him for a sleep disorder 
since service.  After receiving any 
relevant releases, the RO should make an 
attempt to obtain all identified records 
and associate them with the veteran's 
claims file, to include any records from 
the 1960s to 1999 from VA facilities in 
Wadsworth and Sepulveda.  If any 
identified records are unable to be 
obtained, that should be noted in the 
veteran's claims file.

2.  The veteran should be provided with a 
VA examination to determine what 
residuals, if any, the veteran currently 
has as a result of his TURP surgeries.  
All indicated tests and studies should be 
undertaken.  The claims file should be 
reviewed by the examiner, particularly 
those records dated November 1991 and 
March 1993, regarding the veteran's 
surgery at a VA medical facility.  

Following this examination the examiner 
is requested to render an opinion as to 
whether there is a 50 percent probability 
or greater that the veteran developed any 
additional disability, to include 
impotency, as a result of his VA surgery 
in November 1991 and/or March 1993.  The 
examiner is requested, for any additional 
disability identified, to offer an 
opinion as to whether such additional 
disability was due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
hospital care; or was due to an event not 
reasonably foreseeable.  A complete 
rationale for each opinion expressed 
should be provided.

2.  Thereafter, the RO should re-
adjudicate the claims on appeal.  If any 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


